DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 13 are rejected due to the phrase “a dip for the pizza” and “adding dip for the pizza” since the phrase is a relative term, which renders the claim indefinite.  The term “a dip” or “dip” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “a dip” relative for the pizza, it is unclear if the phrase is with respect to a specific type of “dip” for the pizza, if the phrase is with respect to any liquid including ketchup and mustard, if the phrase is with respect to only liquids not a state, i.e. melted; it is unclear as to what degree of difference is encompassed by this phrase, if not a “a dip” but any “sauce” or “liquid”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kordic (5417150) in view of Contos (5924591).
 Kordic teaches a method of preparing a pizza (col. 1 line 8) with a flat surface that surrounds a bowl (fig. 1 ref. 14a) comprising the steps of:
selecting a pan (col. 3 line 6-8) having a flat horizontal surface (fig. 1 ref. 13; col. 3 line 116-17) and a centered cylinder (fig. 1 ref. 16; col. 3 lines 23-24) with an open end and inner walls (fig. 1 ref. 14a relative ref. 16) affixed to the flat horizontal surface (col. 3 lines 16-18; col. 3 lines 25-26; part of) 
preparing a dough sheet (col. 4 lines 16-22) and placing the dough sheet over the pan (col. 4 lines 17-26),
shaping the dough by pressing the dough sheet on the horizontal surface (col. 4 lines 18-20; col. 3 lines 60-62) and pressing the dough sheet on the inner walls (col. 4 lines 25-27) of the cylinder (col. 4 lines 16-22) to form a bowl (col. 4 lines 42-43)
applying pizza toppings on the flat dough surface (col. 4 lines 38-44)
and baking (col. 4 line 53 baked; col. 4 lines 52-53; oven) the shaped dough on the pan to form a pizza with a flat surface that surrounds a bowl, where a bowl is taken with respect to any area for retaining due to sidewall.
Kordic teaches adding toppings however is silent to the toppings including sauce.  Though silent to sauce, Kordic teaches adding conventional toppings where pizza sauce, as aptly named is known as a topping as taught by Contos (col. 2 line 25).  
Thus since pizza sauce is notoriously known, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the area defined by outer peripheral edge forming the single outer crust comprising toppings located therein (col. 4 lines 43-45) to further comprise a dip for pizza as is known in the art to one of ordinary skill in the art such as pizza sauce as taught by Contos for its art recognized purpose of providing user desired appropriate toppings as taught by Kordic (col. 4 line 39) and more specifically a topping named for pizza, i.e. pizza sauce.
In addition, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since Kordic specifically teaches inner cavities for retaining ingredients.
With respect to claim 13, Kordic teaches adding pizza toppings however is silent to teaching adding a dip relative the different defined areas.  Though silent to such, Kordic teaches adding conventional toppings to the area defined by the peripheral edge including the geometrically centered area defined by raised wall, where pizza sauce, as aptly named is known as a topping as taught by Contos.  Thus since pizza sauce is notoriously known, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the geometrically centered area defined by raised wall comprising a dip therein such as pizza sauce as is known in the art to one of ordinary skill in the art for its art recognized purpose of providing user desired appropriate toppings as taught by Kordic (col. 4 line 39) and more specifically a dip known for pizza, i.e. pizza sauce as taught by Contos.
In addition, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since Kordic specifically teaches inner cavities for retaining pizza ingredients.
Though silent to adding the sauce after baking, since Kordic teaches adding sauce and since there are only two times which to add the taught toppings, i.e. before or after, such as an including adding additional sauce after baking, and since it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since Kordic teaches walls defining inner cavities, and since Kordic specifically teaches the formed area containing pizza sauce.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kordic (5417150) in view of DeLisle (20140004229).
Kordic is taken as above.
DeLisle teaches separating an inner cylindrical area from the pizza portion (par. 0038) by cutting (par. 0038) to form an opening (par. 0038) and positioning a container within the formed opening (par. 0026) where the container includes bread bowls (par. 0027).
Thus since both teach a same forming of pizza and more specifically forming pizza which comprises an “inner ring” (par. 0023; col. 4 lines 42) for containing different pizza toppings in each concentric ring (col. 4 lines 42-44).  One of ordinary skill in the art would have been motivated to look to the art of pizza preparation and specifically pizza preparation comprising discrete concentric rings as taught by both the motivation being providing a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29).
Though Kordic is silent to separating the distinctly formed cylindrical area from the pizza portion as taught by DeLisle (par. 0038), Kordic does teach forming a same inner cylindrical area as taught by DeLisle where the edges are raised for the purpose of retaining pizza ingredients and more specifically different pizza ingredients from the other concentric pizza areas formed, within the cylindrical inner area (col. 4 lines 42-43).
Thus since Kordic teaches forming a same inner cylindrical area for retaining ingredients from dough, since DeLisle teaches forming a same inner cylindrical area for retaining ingredients and since DeLisle teaches the inner cylindrical area including a same desired discrete area for retaining pizza ingredients (par. 0026) where the inner cylindrical area being a food material including a bread bowl (par. 0027).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and included cutting and separating as taught by DeLisle (par. 0038) the inner cylindrical area as taught by both, to form an opening as taught by DeLisle (par. 0038) and positioning the separated inner cavity as taught by Kordic within the formed opening for its art recognized purpose of providing an edible cylindrical area as taught by Kordic which is cut and separated for the purpose of filling the same area for containing ingredients and positioning the edible cylindrical area back within the formed opening thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026).
Alternatively with respect to separating the bowl, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach separating the inner cavity as taught by DeLisle relative the inner cavity formed by Kordic thus providing a known edible product from dough such as in the instant case a bread bowl as taught by DeLisle for containing a dip (par. 0026)
With respect to claim 11, since Kordic teaches forming a same inner cylindrical area for retaining ingredients from dough, since DeLisle teaches forming a same inner cylindrical area for retaining ingredients and since DeLisle teaches the inner cylindrical area including a same desired discrete area for retaining pizza ingredients including a dip (par. 0026) and the inner cylindrical area being a food material including a bread bowl (par. 0027).  It would have been obvious to one of ordinary skill in the art to combine the teachings and included providing an edible cylindrical area as taught by Kordic which is filled with a complimentary pizza ingredient prior to positioning the edible cylindrical area back within the formed opening comprising a liquid condiment, thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026) including dipping sauces providing a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29).
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the taught second container which includes bread bowls positioned within the formed inner area with the same inner cylindrical area formed of dough as taught by Kordic for its art recognized advantage of achieving a same desired middle cylindrical area retaining complimentary pizza ingredients as taught by both, including a liquid condiment as taught by DeLisle such as dipping sauces.
It is noted that Kordic teaches applicants same template and thus is using known components to obtain expected results, in the instant case a discrete inner cylindrical area.  In the absence of unexpected results, it is not seen how the claimed invention differs from the teachings of the prior art. Applicant's claims are drawn to a combination of known components which produces expected results, i.e. discrete inner cylindrical area of a pizza comprising complimentary products to a pizza thus providing the consumers a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29) and in combination with DeLisle.
"The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case positioning the edible cylindrical area back within the formed opening comprising a liquid condiment, thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026) including dipping sauces providing a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29).

Response to Arguments
	With respect to applicants urging directed to Contos and applicants urging of the combination with Kordic.  It is noted Contos is relied upon to teach pizza toppings including pizza sauce
	With respect to applicants urging directed to Kordic, and applicants urging that applicant does not consider the dough cavities as taught by Kordic to be a bowl, it is initially noted Kordic specifically teaches a desired depth formed relative each dough cavity of between ¾ and 1” deep (col. 3 lines 45-46).  The claims of record are silent to a required depth and thus Kordic not only teaches a same cavity to contain, but as opposed to applicants broadly claimed “bowl”, Kordic specifically teaches dimensions “suitable for holding a dipping liquid condiment.”
	Kordic teaches pressing relative applying pressure (col. 16-20)
	Though applicant urges such is not a bowl, applicant has not provided arguments which distinguish such.  Given its broadest reasonable interpretation, since the claims are silent to a shape, depth, size and since Kordic teaches raised walls relative a bottom for retaining ingredients in addition to teaching a round structure, Kordic teaches applicants claimed “bowl” minus any clear and convincing arguments to the contrary.
	With respect to applicants urging directed to DeLisle, it is initially noted Kordic teaches the claimed edible container.  However DeLisle specifically further teaches that as opposed to a non-edible bowl as urged by applicant, DeLisle also teaches the container material is not limited, in addition to specifically teaching the material being a food material such as a “bread bowl” (par. 0027).  Thus both Kordic and DeLisle teach a same edible bowl structure made from dough.
	Further with respect to applicants urging Contos requires an open element 6 be open, Contos specifically teaches so as to form a short wall of dough to contain sauce.  
	With respect to applicants urging Kordic is silent to filling with a dip after baking, since Kordic teaches adding sauce and since there are only two times which to add the taught toppings, i.e. before or after, such as an including adding additional sauce after baking, and since it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since Kordic teaches walls defining inner cavities, and since Kordic specifically teaches the formed area containing pizza sauce.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saunders (20150272386) directed to inner and outer defined pizza cavities.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792